                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                     Plaintiff,                                 8:04CR328

       vs.
                                                                  ORDER
JOHN ARMENDARIZ, JR.

                     Defendant.


      This matter is before the Court on the Defendant’s “Motion to Compel and Show

Cause, for Suspended Sentence, RRC, or Home Confinement Placement Due to Severe

Medical Issues and Condition,” ECF No. 226.

      On October 11, 2018, the Defendant was sentenced to a term of six months

incarceration, to be followed by 24 months of supervised release, following his admission

to certain violations of his supervised release. See Judgment, ECF No. 224. The Court

permitted the Defendant to self-surrender to the Bureau of Prisons and recommended

that the Bureau of Prisons place him in a medical facility. Id. at Page ID 1374. The

Defendant did not appeal his conviction or sentence and the Judgment is final.

      The Defendant is not satisfied with the medical care he is receiving within the

Bureau of Prisons and now requests that the Court suspend his sentence, permit him to

reside in a residential re-entry center, or authorize home confinement.

      The recommendation made by the Court to the Bureau of Prisons regarding the

Defendant’s placement is merely a recommendation. The Bureau of Prisons has the

ultimate authority to determine the Defendant’s placement, and the responsibility to
provide him with appropriate medical care. This Court does not have the authority to alter

or amend the Judgment.

      IT IS ORDERED:

          1. The Defendant’s “Motion to Compel and Show Cause, for Suspended

             Sentence, RRC, or Home Confinement Placement Due to Severe Medical

             Issues and Condition,” ECF No. 226, is denied, and

          2. The Clerk will mail a copy of this Order to the Defendant at his last known

             address.

      Dated this 21st day of February 2018.


                                                BY THE COURT:

                                                s/Laurie Smith Camp
                                                Senior United States District Judge




                                            2
